UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4864


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES KELVIN WILSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:95-cr-00054-BR-1)


Submitted:   June 14, 2010                 Decided:   August 13, 2010


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, James E. Todd, Jr., Research
and Writing Attorney, Raleigh, North Carolina, for Appellant.
George E. B. Holding, United States Attorney, Anne M. Hayes,
Jennifer P. May-Parker, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              James        Kelvin    Wilson      appeals         the    sentence       of   eight

months    of    imprisonment             imposed     by    the        district     court       upon

revocation of his term of supervised release.                                On appeal, he

argues that the sentence is unreasonable because the district

court    failed       to    consider       the   required         factors    in     18      U.S.C.

§ 3553(a) (2006), and failed to adequately explain its reasons

for imposing the sentence.                   The Government responds, asserting

that    the    sentence       is    not    plainly        unreasonable       and       should    be

affirmed.

              During the pendency of this appeal, Wilson completed

the term of imprisonment imposed by the district court.                                         The

court’s       sentence       did     not     include        any        additional       term     of

supervised      release.            In    this   case,      as    a     result    of    Wilson’s

release, “there is no wrong to remedy and an appeal should . . .

be dismissed . . . when, by virtue of an intervening event, a

court of appeals cannot grant any effectual relief whatever in

favor of the appellant.”                  United States v. Hardy, 545 F.3d 280,

285 (4th Cir. 2008) (quoting Calderon v. Moore, 518 U.S. 149,

150 (1996)) (internal quotation marks omitted).

              Accordingly,          we     dismiss     the       appeal     as     moot.        We

dispense       with    oral        argument      because         the      facts     and     legal




                                                 2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3